       Case 1:21-cv-00783-NONE-JLT Document 31 Filed 08/25/21 Page 1 of 1


1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   ZURICH AMERICAN INSURANCE                          Case No.: 1:21-cv-00783 NONE JLT
     COMPANY, et al.,
12                                                      ORDER GRANTING PRO HAC VICE
                   Plaintiffs,
13                                                      APPLICATION OF MONICA THOMPSON
            v.                                          (Doc. 26)
14
     WM. BOLTHOUSE FARMS, INC.,
15
                   Defendant.
16
17
18          Monica Thompson has applied to appear pro hac vice for AIG Specialty Insurance Company
19   and Lexington Insurance Company. (Doc. 26) She has demonstrated good standing in the courts in
20   the State of Arizona (Doc. 26 at 3) and has paid the fee for admission. Id. She has not been admitted
21   pro hac vice over the last year. Therefore, the application is GRANTED.
22
23   IT IS SO ORDERED.
24      Dated:    August 25, 2021                             _ /s/ Jennifer L. Thurston
25                                               CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
